HICKS, Circuit Judge
(concurring in part).
I concur in the opinion of the court with this exception:
I think the receiver should not be required to account for any part of the advancements made by it or of the payments made upon the loan from the Old Kent Bank. Advancements up to $50,000 were authorized by the court and were used in the operation of the business carried on at the instance and for the benefit of creditors. I can see no distinction, in equity, in whether they were made by the receiver out of its own or borrowed money.